                 Case:
AO 106 (Rev. 04/10)       1:20-mj-00441-KLL
                    Application for a Search Warrant      Doc #: 1 Filed: 06/19/20 Page: 1 of 5 PAGEID #: 1


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Southern District of Ohio

             In the Matter of the Search of                                )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)
                                                                           )           Case No.        1:20-mj-441
 Priority Mail Express, Label Number EJ 283 381 367 US, addressed          )
to Amanda Thompson, 911 6th Ave, Middletown, Ohio 45044, with a
return address of Adam James, 17803 Ness Dr., Canyon Country, CA           )
                               91387.                                      )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 Priority Mail Express, Label Number EJ 283 381 367 US, addressed to Amanda Thompson, 911 6th Ave, Middletown, Ohio 45044, with a return address of Adam
                                                    James, 17803 Ness Dr., Canyon Country, CA 91387.

located in the             Southern               District of                   Ohio                    , there is now concealed (identify the
person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title
21, United States Code, Section 841(a)(1).

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of: Title 21
         Code Section                                                             Offense Description
21 U.S .C. 841 (a ) (1)                          Possession with intent to distribute a controlled substance


          The application is based on these facts:
See attached affidavit of U.S. Postal Inspector Jason R. Roth

                Continued on the attached sheet.
                Delayed notice          days (give exact ending date if more than 30 days:                                          ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                            Jason R. Roth, U.S. Postal Inspector
                                                                                                       Printed name and title

Sworn to before me and signed in my presence.
 (Via FaceTime)
Date:     June 19, 2020
                                                                                                          Judge’s signature
                                                                                                     Karen L. Litkovitz
City and state: Cincinnati, Ohio
                                                                                               United States Magistrate Judge
                                                                                                       Printed name and title
     Case: 1:20-mj-00441-KLL Doc #: 1 Filed: 06/19/20 Page: 2 of 5 PAGEID #: 2




                                         AFFIDAVIT

      I, Jason R. Roth, having been duly sworn, depose and state:

1.    I am a United States Postal Inspector, having been so employed since February 23, 2013.
      I am presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United
      States Postal Inspection Service (“USPIS”) with investigative responsibility for
      southwest Ohio and northern Kentucky. Part of my investigative responsibility involves
      the use of the United States Mail in the illegal transporting of narcotics and other
      dangerous controlled substances and financial proceeds relating thereto.

2.    I completed United States Postal Inspection Service Basic Training in May 2013. The
      training involved narcotic investigation techniques, chemical field tests and training in
      the detection and identification of controlled substances being transported in the United
      States Mail. In addition to this formal training, I have worked since May 2013 with
      various federal, state and local law enforcement agencies in the investigation of the
      transportation of illegal drugs and their identification.

3.    This Affidavit is made in support of a search warrant for the following property, namely
      the packages associated with the following United States Postal Service (“USPS”)
      Priority Mail Express, Label Numbers:

             a.      EJ 283 381 407 US

             b.      EJ 283 381 367 US (the “Subject Packages”)

      This Affidavit is made in support of a warrant to search the Subject Packages for
      evidence of a crime as well as contraband, fruits of a crime or other items illegally
      possessed in relation to the following offense:

      a.     Possession with Intent to Distribute Controlled Substances, in violation of Title
             21, United States Code, § 841.

      Because this Affidavit is submitted in support of the application of the United States to
      search the Subject Packages, it does not include every fact known concerning this
      investigation. I have set forth facts and circumstances that I have relied upon to establish
      probable cause to justify the issuance of a warrant to search the Subject Packages. The
      Subject Packages are currently being held at the USPIS Cincinnati Field Office.

4.    Based on my training and experience, I have become aware that drug traffickers
      frequently use Priority Mail Express and/or Priority Mail, services offered by the USPS,
      to transport narcotics and other dangerous controlled substances. As a result of
      investigations and successful controlled substance prosecutions where Priority Mail
      Express and/or Priority Mail were used, I have learned of certain characteristics
      indicative of other Priority Mail Express and/or Priority Mail items previously identified
      as containing narcotics or other dangerous controlled substances. Some of these
     Case: 1:20-mj-00441-KLL Doc #: 1 Filed: 06/19/20 Page: 3 of 5 PAGEID #: 3




      characteristics include (but are not necessarily limited to or used on every occasion):
      false or non-existent return address, addressee is not known to receive mail at the listed
      delivery address, the package is heavily taped, the package is mailed from a known drug
      source location, labeling information contains misspellings, the label contains an illegible
      waiver signature, unusual odors emanating from the package, and the listed address is
      located in an area of known or suspected drug activity.

5.    On or about June 18, 2020, I identified and intercepted the Subject Packages from the
      Cincinnati Processing and Distribution Center.

      The Subject Packages are further described as:

             Priority Mail Express, Label Number: EJ 283 381 407 US
             Weighing approximately 2 pounds and 8 ounces in small brown box. Postage paid
             for was $57.65.

             Sender:        Adam James
                            18319 Oakmont Dr.
                            Canyon Country, CA 91387

             Addressee:     Amanda Thompson
                            911 6th Ave
                            Middletown, Ohio 45044

             Priority Mail Express, Label Number:     EJ 283 381 367 US
             Weighing approximately 3 pounds and 15 ounces in a small brown box.
             Postage paid for was $64.50

             Sender:        Adam James
                            17803 Ness Dr.
                            Canyon Country CA 91387

             Addressee:     Amanda Thompson
                            911 6th Ave
                            Middletown Ohio 45044

6.    I observed the Subject Packages and reviewed USPS tracking information, which
      indicated they were mailed from the Canyon Country Post Office, Canyon Country, CA
      91387. I am aware through training and experience, southern California is a known drug
      source location and Middletown, OH is a known drug trafficking location.

7.    I searched the CLEAR database for the listed return address of the Subject Packages:
      Adam James, 18319 Oakmont Dr., Canyon Country, CA 91387 and 17803 Ness Dr.,
      Canyon Country CA 91387. CLEAR is a public record data investigative platform
      available exclusively to law enforcement and other government investigators about
      people and businesses. The information obtained from the system indicated there is no



                                               2
      Case: 1:20-mj-00441-KLL Doc #: 1 Filed: 06/19/20 Page: 4 of 5 PAGEID #: 4




       Adam James associated with either address.

8.     I searched the CLEAR database for the listed addressee of the Subject Package: Amanda
       Thompson, 911 6th Ave, Middletown, Ohio 45044. The information obtained from the
       system indicated there is no Amanda Thompson associated with that address.

9.     On or about June 18, 2020, I arranged for Deputy Nick Poole, Hamilton County Sheriff’s
       Office, to utilize a narcotics canine to check the Subject Packages. Deputy Poole and
       his canine “Akim” are a currently certified narcotics team. The team is certified by the
       Ohio Peace Officer Training Commission and the Ohio Office of the Attorney General.
       Deputy Poole reports that “Akim” passed all of his examinations and has successfully
       located hidden drugs in the past and therefore I consider “Akim” to be reliable. I met
       Deputy Poole at the USPIS Cincinnati Field Office, where the Subject Packages were
       placed separate offices among several other similar packages and presented to narcotic
       canine, “Akim”, who alerted positively to the presence or odor of a controlled substance
       upon the Subject Packages. Attached herewith, and incorporated by reference, is a
       photocopy of the narcotic canine handler's record of examination.

10.    Based upon my experience and training, this information, along with the positive alert of
       narcotic canine “Akim” is indicative of the Subject Packages containing narcotics or
       proceeds relating thereof.

11.    Based upon the information contained in this Affidavit, I believe that there is probable
       cause to believe that the Subject Packages will contain evidence and/or contraband,
       fruits of crime, or other items illegally possessed. Therefore, a search warrant to open the
       Subject Packages is requested.


                                             Further, your Affiant sayeth naught.


                                             ________________________
                                             Jason R. Roth
                                             U.S. Postal Inspector



                                             19
Subscribed and sworn to and before me this _______ day of June, 2020



_________________________________
Karen L. Litkovitz
United States Magistrate Judge




                                                3
Case: 1:20-mj-00441-KLL Doc #: 1 Filed: 06/19/20 Page: 5 of 5 PAGEID #: 5
